EXHIBIT 31.1 CHIEF EXECUTIVE OFFICER SECTION302 CERTIFICATION I, Joshua Pickus, certify that: 1. I have reviewed this Form10-Q/A of Support.com,Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: December 19, 2012 By: /s/ JOSHUA PICKUS Joshua Pickus Chief Executive Officer and President
